Walton, J.
The plaintiff claims to recover double the value of a partition fence built by him after an alleged assignment by fence-viewers and neglect by the defendant to build his part. The fact came out in the course of the trial, that one of the fence-viewers who made the assignment was a brother-in-law of the plaintiff, and the question is, whether this was such a disqualification as renders the proceedings void, and defeats the plaintiff’s right to recover.
*453We think it was. This precise question came before the supreme court in New Hampshire, and the court held that one of the fence-viewers being disqualified to act, by his relationship to the plaintiff, the proceedings were void, and furnished no foundation for the plaintiff’s claim. Sanborn v. Fellows, 22 N. H. 473.
In that State, as in this, there is no express statutory disqualification ; but the court held, after a careful examination of the question, and an elaborate review of the authorities, that by the rules of the common law, a fence-viewer, who is related to one of the parties within the fourth degree, by consanguinity or affinity, is disqualified to act.
We cannot doubt that the decision -was right. The duties of a fence-viewer require a careful exercise of the judgment, and are essentially judicial in their character; and we see no reason why he should not stand as indifferent between the parties, and be as free from prejudice and bias as a judge, or a juror, or a justice of the peace. ,
Our conclusion is, that the relationship of the fence-viewer to the plaintiff was such a disqualification as renders the proceedings void, and defeats the plaintiff’s right to recover. Plaintiff nonsuit.
Appleton, C. J.; Cutting, Dickerson, Danporth, and Tapley, JJ., concurred.